ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, C.M.B., was ordered transferred from juvenile court to the Circuit Court for Jefferson County to be tried as an adult. We remanded this ease so that the juvenile court could specify whether it did in fact consider all of the relevant factors enumerated in § 12-15-34(d), Code of Alabama 1975, before ordering the appellant transferred. The trial court has complied with our directions and has filed with this court an order showing that the juvenile court considered all of the factors enumerated in § 12-15-34(d) before entering its original order of transfer. The transfer of the appellant to the Circuit Court for Jefferson County is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.